APPEAL OF W. F. CHILDS & CO.W. F. Childs & Co. v. CommissionerDocket No. 4127.United States Board of Tax Appeals3 B.T.A. 855; 1926 BTA LEXIS 2540; February 18, 1926, Decided Submitted July 16, 1925.  *2540 George E. Frazier, Esq., for the taxpayer.  Willis D. Nance, Esq., for the Commissioner.  *855  Before STERNHAGEN, LANSDON, GREEN, and LOVE.  There is involved in this appeal the determination of a deficiency in income tax for the year 1922 in the sum of $1,735.09.  The question *856  is the right of the taxpayer to deduct from its gross income for 1922 a net loss sustained during a three-month taxable period in 1921.  FINDINGS OF FACT.  The taxpayer, an Illinois corporation, with its principal office in Chicago, was organized October 1, 1921.  During the taxable period October 1, 1921, to December 31, 1921, it sustained a net loss in the sum of $11,880.07 and set forth such loss in its return of income for that year.  In computing its net income for 1922, it deducted the amount of the net loss.  The Commissioner disallowed the deduction and determined the deficiency above set forth.  DECISION.  The deficiency determined by the Commissioner is disallowed.  ; *2541 ; .